Exhibit 12.1 Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Share Dividends Year Ended December 31, (In thousands, except ratio computation) Pretax (loss) income from continuing operations before adjustment for noncontrolling interest $ ) $ ) $ $ $ Add back: Fixed charges and preferred dividends Distributed income of equity investees Deduct: Equity in (earnings) loss of equity investees ) Capitalized interest ) Preferred share dividends ) - - - ) Earnings as Defined $ ) $ Fixed Charges Interest expense including amortization of deferred financing fees $ Capitalized interest Interest portion of rent expense Fixed Charges Preferred share dividends - - - Combined Fixed Charges and Preferred Dividends $ Ratio of Earnings to Fixed Charges (a) (b) Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (a) (b) (a) Due to the pretax loss from continuing operations for year ended December 31, 2011, the ratio coverages were less than 1:1. We would have needed to generate additional earnings of $40.2 million to achieve a coverage of 1:1 for 2011. The pretax loss from continuing operations before adjustment for noncontrolling interest for the year ended December 31, 2011 includes an assetimpairment provision of $27.8 million and an impairmentprovisionon equity investments in unconsolidated joint ventures of $9.6 million. (b) Due to the pretax loss from continuing operations for year ended December 31, 2010, the ratio coverages were less than 1:1. We would have needed to generate additional earnings of $19.8 million to achieve a coverage of 1:1 for 2010. The pretax loss from continuing operations before adjustment for noncontrolling interest for the year ended December 31, 2010 includes an assetimpairment provision of$28.8 million and an impairment provision on equity investments in unconsolidated joint ventures of $2.7 million.
